Templeton Hard Currency Fund Level I Script (CONFIRM RECEIPT OF PROXY MATERIAL) Good (morning, afternoon, evening), my name is (AGENT’S FULL NAME ) on a recorded line. May I please speak with (SHAREHOLDER’S FULL NAME) ? (Re-Greet If Necessary) First we would like to apologize for all the attention you have been getting regarding your investment in the Templeton Hard Currency Fund, however, there is an extremely important initiative underway that requires your attention before the special meeting of shareholders scheduled to take place on July 29, 2016. The Fund’s Board has recommended a vote “For” each proposal and believes that the proposed changes can provide the Fund additional flexibilities and help increase returns to shareholders. Would you like to vote along with the Board’s Recommendation? (Pause For Response) (Review Voting Options with Shareholder If Necessary) If we identify any additional accounts you hold in the Templeton Hard Currency Fund before the meeting takes place, would you like us to vote those accounts in the same manner as well? (Pause For Response) *Confirmation – I am recording your (Recap Voting Instructions) . For confirmation purposes: · Please state your full name. (Pause) · According to our records, you reside in (city, state, zip code). (Pause) · To ensure that we have the correct address for the written confirmation, please state your street address. (Pause) Thank you. You will receive written confirmation of this vote within 3 to 5 business days. Upon receipt, please review and retain for your records. If you should have any questions, please call the toll free number listed on the confirmation. Mr. /Ms. , your vote is important and your time is greatly appreciated. Thank you and have a good (morning, afternoon, evening.) FOR INTERNAL DISTRIBUTION ONLY Updated 7-20-2016 M UTUAL F UND P ROXY F ACT S HEET F OR : [AST FUNDSOLUTIONS Logo] T EMPLETON H ARD C URRENCY F UND (a series of Franklin Templeton Global Trust) S PECIAL M EETING I MPORTANT D ATES S PECIAL M EETING L OCATION Record Date APRIL 11, 2016 OFFICES OF FRANKLIN TEMPLETON INVESTMENTS Mail Date MAY 9, 2016 ONE FRANKLIN PARKWAY Meeting Date JULY 29, 2016 @ 2:00 PM PDT SAN MATEO, CALIFORNIA 94403 A DDITIONAL I NFORMATION C ONTACT I NFORMATION Ticker Symbol SEE Inbound Line 1-800-820-2412 Cusip Number SEE Website www.franklintempleton.com What are shareholders being asked to vote on? To approve modifications to the Fund’s current fundamental investment goal. BOARD OF TRUSTEES UNANIMOUS RECOMMENDATION - “ FOR ” To approve the reclassification of the Fund’s investment goal from a fundamental policy to a non-fundamental policy. BOARD OF TRUSTEES UNANIMOUS RECOMMENDATION - “ FOR ” To approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. BOARD OF TRUSTEES UNANIMOUS RECOMMENDATION - “ FOR ” To elect a Board of Trustees. BOARD OF TRUSTEES UNANIMOUS RECOMMENDATION - “ FOR ” PROPOSAL 1: To approve modifications to the Fund’s current fundamental investment goal. Why are shareholders being asked to approve modifications to the Fund’s current fundamental investment goal? The Fund’s current investment goal has constrained the Fund’s ability to seek returns when the U.S. dollar is strengthening against foreign currencies, which has negatively impacted the Fund’s performance. In response to changing market conditions and evolving investor needs, the Fund’s Board of Trustees (the “Board”) and Franklin Advisers, Inc. (the “Investment Manager”) are proposing to reposition the Fund as a global currency fund that seeks total return through investments that create exposure to global currencies. However, the Fund’s investment goal is classified as a fundamental policy and may not be amended without shareholder approval. Therefore, the Board is recommending that shareholders approve changing the Fund’s investment goal to “to seek total return through investments that create exposure to global currencies.” How will the proposed change to the Fund’s investment goal benefit the Fund? The proposed changes to the Fund’s investment goal would enable the Fund to be repositioned to seek returns not just when the U.S. dollar is depreciating, but also when the value of the U.S. dollar is rising relative to various foreign currencies. For Internal Distribution Only Page 1 What effect will changing the Fund’s investment goal have on the Fund? The Board and the Investment Manager are recommending changing the Fund’s investment goal so that the Fund can pursue a more flexible, global currency strategy. To implement the proposed changes to the Fund’s investment goal, the Investment Manager has proposed, and the Board has approved, the following changes, subject to shareholder approval of the revised investment goal: changing the Fund’s name to “Templeton Global Currency Fund” to reflect the Fund’s proposed broader global currency investment mandate; and changing certain principal investment strategies of the Fund, including changing the Fund’s existing policy of investing, under normal market conditions, at least 80% of its net assets in investments denominated in hard currencies, and increasing the Fund’s authority to use derivative instruments. If approved by shareholders, how will the Fund pursue its new investment goal? If the proposed changes to the Fund’s investment goal are adopted, the repositioned Fund will pursue its new investment goal by investing, under normal market conditions, at least 80% of its net assets in securities and other investments that create exposure to currencies of any country, including debt obligations of any maturity, money market instruments, cash deposits and derivative instruments. What is the Fund’s current investment goal and how has it negatively impacted the Fund’s performance? The Fund’s current investment goal is “to protect against depreciation of the U.S. dollar relative to other currencies.” As a result, the Fund has held only “long” positions in certain foreign currencies against the U.S. dollar. This means that the Fund is generally only able to gain from its foreign currency exposure when the value of the foreign currency purchased by the Fund appreciates against the U.S. dollar. Will the change to the Fund’s investment goal result in tax consequences to shareholders? In connection with the repositioning of the Fund as a global currency fund, the Investment Manager expects to sell a portion of the Fund’s holdings. Based on information available as of April 14, 2016, such sale is not expected to result in any material transaction costs or have any material tax consequence for the Fund or its shareholders. What will happen if Proposal 1 is not approved by shareholders? If Proposal 1 is not approved by shareholders of the Fund, then the Fund will continue to be managed in accordance with its current investment goal, and the Board will consider what steps to take with respect to the ongoing management of the Fund. If approved by shareholders of the Fund, the proposed investment goal would become effective on or about August 19, 2016. THE BOARD OF TRUSTEES UNANIMOUSLY RECOMMENDS A VOTE “FOR” PROPOSAL 1 For Internal Distribution Only Page 2 PROPOSAL 2: To approve the reclassification of the Fund’s investment goal from a fundamental policy to a non-fundamental policy. Why are shareholders being asked to approve the reclassification of the Fund’s investment goal from a fundamental policy to a non-fundamental policy? The Board is recommending that the Fund’s investment goal be changed from a “fundamental policy,” which requires shareholder approval of any changes, to a non-fundamental policy, which means that the policy can be changed by the Board without shareholder approval, upon at least 60 days’ advance notice to shareholders. The Fund is not required to designate its investment goal as fundamental under the Investment Company Act of 1940 or the rules, guidance and interpretations issued thereunder. Because obtaining shareholder approval is time consuming and costly, the Board is recommending that the Fund’s investment goal be reclassified from a fundamental policy to a non-fundamental policy so that the Fund has the flexibility to modify its investment goal without incurring the costs associated with seeking shareholder approval if, in the future, the Board believes that it is beneficial to the Fund and its shareholders to amend its investment goal as a result of competitive, regulatory, market or other changes. How is the proposed amendment expected to benefit the Funds? If approved by shareholders of the Fund, the additional flexibility afforded by Proposal 2 will enable the Fund to avoid the delay and expenses of seeking shareholder approval in the future, should the Board determine that a change to the Fund’s investment goal is in the best interest of the Fund and its shareholders.
